DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application no. 61/728,608 filed 11/20/2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application; specifically, provisional application no. 61/728,608 does not provide adequate support or enablement for a system comprising all four of the elements recited in independent claim 20 – an insufflation source, a pump, a single lumen cannula and a tri-lumen cannula. The earliest application for which priority is sought and that provides adequate support of enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for independent claim 20 is Application No. 61/826,088 filed 5/22/2013. Accordingly, the present application does not receive the benefit of the 11/20/2012 filing date but does receive the benefit of the 5/22/2013 filing date.

Information Disclosure Statement
The information disclosure statement filed 4/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, copies of Non-Patent Literature Documents 1 and 4 (“PCT international search report dated February 27, 2014 issued on corresponding international application no. WO 2014/081783” and “Copy of Office Action from Chinese Patent Application No. 201380060681.1 dated March 22, 2017”) have not been provided in this or any US application to which priority is claimed. 

Specification
The abstract of the disclosure is objected to because the abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details; specifically, the abstract only refers to the embodiment including a dual lumen cannula and not the embodiment of the tri-lumen cannula.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns et al. (PG PUB 2009/0137943).
Regarding claim 20, Stearns discloses an insufflation and smoke evacuation system (the system shown in Fig 17,18; it is noted that all reference characters cited below refer to Fig 17,18 unless otherwise noted) for use during laparoscopic surgical procedures (Para 62), comprising: a) an insufflation source 1580 (Para 88); b) a pump 1550 for circulating pressurized gas within the system (Para 90), the pump having a supply side (the side of the pump 1550 which is directly connected to line 1583 in Fig 18; Para 90) and a suction side (the side of the pump 1550 which is directly connected to line 1585; Para 90); c) a tri-lumen cannula 1401 (as seen in Fig 17, three lines 1480 feed into the cannula 1401 and, as seen in Fig 2, these three lines feed into a connector that is a part of the tri-lumen cannula, as labeled in the annotated version of Fig 2 below) having a proximal housing 115 (seen in Fig 17 but not labeled; labeled in Fig 2) defining an inner bowl area (seen in Fig 2, but not labeled; labeled in the annotated version of Fig 2 below), the proximal housing communicating with the insufflation source by way of an insufflation supply line 1780 (as set forth in Para 102 and 103, gas flows from the insufflator 1410 [Wingdings font/0xE0] line 1780 [Wingdings font/0xE0] cannula 1701 [Wingdings font/0xE0] body cavity [Wingdings font/0xE0] cannula 1401 [Wingdings font/0xE0] housing 115 [Wingdings font/0xE0] vacuum line 1585) and with the pump by way of a pressurized gas supply line 1583 (Para 102); and d) a single lumen cannula 1701 communicating with the suction side of the pump by way of a vacuum line 1585 (as set forth in Para 102 and 103, gas flows from the cannula 1701 [Wingdings font/0xE0] body cavity [Wingdings font/0xE0] cannula 1401 [Wingdings font/0xE0] housing 115 [Wingdings font/0xE0] vacuum line 1585), wherein a communication line (not labeled but seen in Fig 2 where vacuum line 222 – which is comparable to return line 1585 of Fig 17,18 since they both are referred to as “fluid return conduit” in Para 66 and 90 – is inserted into the housing; labeled in the annotated version of Fig 2 below) extends between the inner bowl area of the tri-lumen cannula and the vacuum line (as seen in Fig 2 and the annotated version of Fig 2 below).

    PNG
    media_image1.png
    936
    916
    media_image1.png
    Greyscale

Regarding claim 21, Stearns discloses a bypass valve 1560 in parallel communication with the pump (Para 90).
Regarding claim 22, Stearns discloses a filter device 1482 operatively associated with the vacuum line (Para 92). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 7,285,112 to Stubbs et al. and PG PUB 2007/0088275 to Stearns et al. also disclose tri-lumen cannula usable in an insufflation and smoke evacuation system, while US Pat 4,735,603 to Goodson et al. disclose an insufflation and smoke evacuation system that comprises multiple cannula. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783